DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically to several dependent claims, and the addition of new dependent claims, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejections.
On page 10 of the Remarks as indicated by the page number at the bottom of each page, Applicant discuses the previous Drawings/Specification objections.  Applicant indicates amendments have been made to the Drawings and Specification to address the objections.  Examiner withdraws the previous objections as a result.
On page 10, Applicant discusses the previous 112 rejections, stating that amendments made in the current response should result in their withdrawal.  Examiner has withdrawn these 112 rejections due to the amendments made.
On pages 10-11, Applicant begins arguments against the previous prior art rejection, specifically regarding independent Claim 1 and previous anticipatory reference Hallan, (US 2003/0024868).  Applicant discusses the claim limitation in Claims 1 & 18 directed to a “shell of wound composite material” that retains the body of media material and the first and second end cap assemblies together to define an integrated pressure vessel.  Applicant argues against the citation provided by Examiner on paragraph [0037] of Hallan and Figure 1, stating that they cannot find a “wrapped cover” over separation elements in Figure 1.  The Examiner notes that Figure 1 does not demonstrate the wrapped cover as cited in paragraph [0037] of Hallan, but notes that paragraph [0037] of Hallan does clearly and explicitly state “the outermost radial portion of the separation elements, over the leaves 14, may include a cover or shroud” and “the cover may comprise an impermeable layer” and “such covers are well known in the art”.  The Examiner points to Figure 1 of Hallan to demonstrate that the cover cited in paragraph [0037] must go over the leaves 14 (wrapped membrane media material) of Hallan.  The Examiner notes that paragraph [0037] clearly states such a cover/shroud, finding Applicant’s remark about “no such cover” illustrated in Figure 1 unpersuasive.   The Examiner does not rely upon pressure vessel 24 for this reason.
On page 11, Applicant also argues “further, Hallan discloses pressure vessel 24” and “the applicants cannot see how or why any such cover or shroud would then provide another pressure vessel as required by claim 1 or claim 18”.  In response, the Examiner notes that having a vessel 24 further surrounding the membrane media material and shroud does not take away from the overall apparatus defining a pressure vessel or somehow create two pressure vessels.  The Examiner takes the position that all of the components disclosed in Hallan together define an “integrated pressure vessel”, so Examiner finds Applicant’s comment here unpersuasive.
Applicant also argues here that paragraph [0037] “fails to disclose or teach any structure that retains the body of media and the first and second end cap assemblies together” and states that this paragraph that leaves 14 may include a cover or shroud but does not disclose that the cover or shroud extends over any portion of any structure that may be alleged end caps of the separation element 12.  In response, the Examiner points to paragraph [0042] of Hallan which further clarifies that “each of the separation elements 12 includes an end cap generally indicated at 34 on each end”.  The Examiner notes that end cap 34 is already previously cited and disclosed to in the previous Action as the first/second end cap assemblies.  Furthermore, a reading again of paragraph [0037 states that “the outermost radial portion of the separation elements” may “include a cover or shroud”, which would include the outermost portions of the separation elements, including both the leaves 14 and the end caps 34 together.  Thus, the Examiner maintains that Hallan discloses the claim limitations in question for these reasons, finding Applicant’s remarks here unpersuasive.
Applicant further argues against citation of end plate 26 from Hallan and argues that there is no disclosure that the shroud or cover that surrounds leaves 14 has anything to do with end plate 26, and end plate 26 does not have anything to do with separation elements 12.  Applicant states that end plate 26 is merely a closure to the end of structure 24 which is the pressure vessel, and structure 24 is not the shell of wound composite material.  Here, the Examiner notes that end plate 26 is cited because it is noted as an end cap of the overall pressure vessel, even if it is not directly applicable to the “shell of wound composite material” as claimed.  Rather, the Examiner notes that the claims call for “first and second end cap assemblies” in which each end cap assembly is located at a first and second end of the media material.  The Examiner notes that end cap 34 was also explicitly previously cited and disclosed from Hallan which is located directly at either side of leaves/membrane material 14.  The Examiner includes end plate 26 since it also is a “end cap” assembly of sort that is located “at” a first or second end of the media material, (it is not claimed the end caps are directly engaged or on the media material).  Regardless, the Examiner notes that end caps 34 meet the full criteria of Claims 1 & 18 being directly engaged with either end of leaves/media material 14 and having been previously cited/disclosed in Hallan and the previous Action.  The Examiner finds Applicant’s argument against end plate 26 regarding Claims 1 & 18 moot as a result.
On page 12, Applicant argues against the previous prior art rejection for dependent Claim 3.  Applicant notes that vessel 24 is disclosed in the Action for rejecting Claim 3, and argues that the shroud or cover in paragraph [0037] does not have any disclosure for retaining the first/second end cap assemblies against the first and second ends of the media material.   Applicant also argues against the disclosure of o-rings 82 to read upon this limitation, arguing that there is no disclosure that the o-ring 82 even cooperates with the shell.  Applicant argues that cited paragraphs [0045] and [0054] do not disclose any shroud or cover.  In response, the Examiner notes that pressure vessel 24 acts upon the cover or shroud disclosed in paragraph [0037] in conjunction with the o-rings 82 which then act upon end cap 34, all of which together help retain the end cap 34 against the leaves 14.  The Examiner is taking the position that additional components may aid the shell in retaining the first and second end cap assemblies against the first and second ends of the media material, and that the shell does not solely have to retain the end cap assemblies and media material together.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On pages 12-13, Applicant argues against the previous prior art rejection for dependent Claim 5.  Applicant argues that the ends of media 14 are axially supported only at its outer and innermost diameters by structures 34 and 48, arguing that structures 34 and 48 cannot be anti-telescoping components “as nothing prevents the leaves 14 from telescoping”.  In response, the Examiner notes that paragraph [0043] of Hallan clearly states that “the ribs 42 act as an anti-telescoping structure” in which the ribs 42 extend outwardly from the inner hub 36 of end plate 34, (See Figure 1 & 3, Hallan), and engage the leaves 14 at their ends to prevent the leaves from telescoping.  Furthermore, the Examiner notes that element 48 is the outer hub of end plate 34 which serves to lock against an adjacent end cap of an adjacent separation element.  The Examiner finds that the end cap assembly here has both an anti-telescoping component and an end cap.  Thus, the Examiner finds Applicant’s remark here unpersuasive.
On page 13, Applicant argues against the previous prior art rejection for dependent Claim 6.  Applicant provides similar remarks against the rejection as for Claim 3 above.  In response, the Examiner notes that pressure vessel 24 acts upon the cover or shroud disclosed in paragraph [0037] in conjunction with the o-rings 82 which then act upon end cap 34, all of which together help retain the end cap 34 against the leaves 14.  The Examiner is taking the position that additional components may aid the shell in retaining the first and second end cap assemblies against the first and second ends of the media material, and that the shell does not solely have to retain the end cap assemblies and media material together.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On page 13, Applicant argues against the previous prior art rejection for dependent Claim 7.  Applicant argues that tube 18 of Hallan extends entirely through structures 34/36 and “thus is not in any in fluid communication with any port of structures 34 or 36” because the tube 18 would completely bypass any potential ports of structure 34 or 36.  Here, the Examiner responds that end plate 34 includes hub 36, which is an aperture or port through which tube 18 extends and thus tube 18 must communicate with said hub 36 since it carries permeate right through the interior of hub 36 of end plate 34.  The Examiner finds this remark by Applicant unpersuasive for this reason.
On page 14, Applicant argues against the prior art rejection of dependent Claims 8 & 20.  Applicant argues that cited opening 25 has nothing to do with any shroud or cover disclosed in paragraph [0037] and that this opening 25 is not smaller in diameter than either of components 34 or 36 which are the alleged end cap members.  The Examiner notes that end plate 26 which was claim mapped to in the independent claim as part of the first/second end cap assembly is considered another part of the end cap “assembly” which indicates that there may be additional components to the end cap assembly as a whole.  As a result, the Examiner notes that end plate 26 defines an outer diameter that appears to be wider than the inner diameter defined by vessel 24 to the left of end plate 26 in Figure 1.  Since the shroud or cover recited in paragraph [0037] is wrapped around the leaves 14 and must be smaller in diameter than the defined inner diameter of vessel 24, thus the inner diameter of the shell of wound composite material must be smaller than the outer diameter of a “second portion” of the first/second end cap assembly which is considered to be the end plate 26 disposed on either end of pressure vessel 24.  Thus, the Examiner maintains that this interpretation reads upon Claims 8 & 20 for this reason, finding Applicant’s remarks here unpersuasive.
On pages 14-15, Applicant argues against the prior art rejection of dependent Claim 9.  Applicant provides similar remarks against the rejection as for Claim 3 and 6 above.  In response, the Examiner notes that pressure vessel 24 acts upon the cover or shroud disclosed in paragraph [0037] in conjunction with the o-rings 82 which then act upon end cap 34, all of which together help retain the end cap 34 against the leaves 14.  The Examiner is taking the position that additional components may aid the shell in retaining the first and second end cap assemblies against the first and second ends of the media material, and that the shell does not solely have to retain the end cap assemblies and media material together.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On page 15, Applicant argues that Hallan does not anticipate amended dependent Claim 10 which now claims ‘first opening being a radially directed opening extending through a cylindrical portion”.  Here, the Examiner notes that Hallan does disclose Claim 10 still, regarding the added amended limitations, (Feed/Retentate Tube 30 which extends outside of Shell 24 is connected to Feed/Retentate Opening 28, See Figure 1, and See paragraphs [0033] & [0040]; tube is radially shaped (circular) extending through a cylindrically shaped shell 24).
On page 15, Applicant argues that Hallan does not anticipate amended dependent Claim 14.  In response, the Examiner notes that Hallan does disclose Claim 14 still, regarding the added amended limitations, (Permeate Connector 102 at other side of Vessel 24 which holds threaded opening 114 also holds permeate interface tube 98 of end cap 34 (cylindrical portion) at other side of Vessel 24 as in a collar and O-ring 106 define annular groove between Connector 102 and Tube 98, See Figure 1, See paragraph [0073]; and See paragraphs [0033], [0040], [0041] & [0077]).
On page 16, Applicant argues that Hallan does not anticipate amended dependent Claim 15 because the fitting of Hallan is a threaded connection that would cause axial displacement upon rotation.  The Examiner takes the position that Hallan still discloses this limitation, )Threaded Opening 114 and Permeate Connector 32 of Permeate Outlet 32, See Figure 1, and See paragraphs [0073], [0074] & [0077]; the axial position does not change for permeate connector 32 since it is centrally axially located along the pressure vessel 24, thus the connector will stay centrally axially located as it rotates along the central axis, not deviating up or down).  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
On pages 16-17, Applicant argues that Hallan does not disclose Claim 16 or Claim 19 because allegedly structures 34, 36 fail to have any abutments that abut any ends of structure 18.  The Examiner takes the position that structure 34 (the endcap 34) has inner hub 36 which abuts directly against the permeate tube 18, in which the first or second end of permeate tube may include a portion of the tube 18 that extends back from endplate 26 to endcap 34 which abuts against the inner hub 36 of end cap 34.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.
On page 17, Applicant argues that secondary references Prouty and Eisberg do not disclose the alleged deficiencies of Hallan outlined for Claim 1.  Since the Examiner maintains the prior art rejection using Hallan to disclose Claim 1 for the reasons stated above, the Examiner finds this remark moot.
On page 17, Applicant argues that new dependent Claims 21-23 require that the shell permanently retain and encapsulate the media body and the end cap assemblies.  The Examiner notes that Hallan does not disclose these claims, and the change in scope of the claimed invention here results in the newly found and claim mapped prior art references,  Yaeger, (US 2013/0240434), and Beppu et al., (“Beppu”, US 2012/0037562), that are combined to disclose these dependent claims as well as their independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites the negative limitation “wherein rotating the at least one of the first and second fittings does not adjust an axial position of the at least one of the first and second fittings”.  Here, the Examiner notes that there is no explicit support in the instant Specification or clear demonstration in the Drawings that the axial position would not be adjusted in the fittings when rotating them.  For this reason, the Examiner considers this limitation to be new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 14-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hallan et al., (“Hallan”, US 2003/0024868).
Claims 1, 3-11 & 14-16 is directed to a filter element, an apparatus type invention group.
Regarding Claims 1, 3-11 & 14-16, Hallan discloses a filter element, (See Abstract), comprising: i) a body of media material having opposed first and second ends, (Plurality of Separation Elements 12 which together inherently have an axial first and second end, See Figure 1, and See paragraph [0033] and paragraph [0035]); ii) first and second end cap assemblies, the first end cap assembly at the first end of the media material, (End Cap 34 and End Plate 26 on one end of Separation Element 12, See Figure 1, and See paragraph [0033]), the second end cap assembly at the second end of the media material, (End Cap 34 and End Plate 26 on another end of Separation Element 12 at other end of Separation Module 10, See Figure 1, and See paragraph [0033]), each of the first and second end cap assemblies including a first port for directing fluid into or out of the media material, (Feed/Retentate Opening 28 in End Plates 26, See Figure 1, and See paragraph [0040]); and iii) a shell of wound composite material closely encapsulating and retaining the body of media material and first and second end cap assemblies together, and defining an integrated pressure vessel, (Wrapped Cover over Separation Elements 12 within Pressure Vessel 24, See Figure 1, and See paragraph [0037]).
Additional Disclosures Included:
Claim 3: The filter element as in claim 1, wherein the shell retains the first and second end cap assemblies against the corresponding first and second ends of the body of media material, (O-rings 82 between Vessel 24 and End Cap 34, See Figure 1, and See paragraphs [0045] & [0054]).
Claim 4: The filter element as in claim 1, wherein the media material is a rolled media, (See paragraph [0033]).
Claim 5: The filter element as in claim 4, wherein each of the first and second end cap assemblies includes an anti-telescoping component having an inner end retained in direct contact with a corresponding one of the first and second ends of the rolled media, (Ribs 42 and Hub 36 of Endcap 34, See Figures 2-4, 6, See paragraph [0043]), and an end cap retained against an outer end of the corresponding anti-telescoping component, (Second/Outer Endplate 34 retained against First/Inner Endplate 34, See Figure 1, See paragraph [0045]).
Claim 6:  The filter element as in claim 5, wherein the shell maintains the first and second end cap assemblies axially against the corresponding first and second ends of the body of media material, (O-rings 82 between Vessel 24 and End Cap 34, See Figure 1, and See paragraphs [0045] & [0054]).
Claim 7:  The filter element of claim 1, further comprising a permeate tube extending axially between first and second axial ends, (Permeate Tube 18, See Figure 1, and See paragraph [0036]); wherein: the body of media material is a tube of media material oriented around the permeate tube, (Separation Element 12 (spirally wound) with Membrane Leaves 14 wound/oriented around Permeate Tube 18, See Figure 1 & 7, and See paragraphs [0036] & [0042]), with the first and second axial ends of the permeate tube extending axially outward beyond the body of media material, (Permeate Tube 18 extends outward/rightward from Separation Elements 12, See Figure 1, See paragraph [0036] & [0073]); at least one of the end cap assemblies including a clean fluid outlet port in fluid communication with a central cavity of the permeate tube, (Endplate 26 with Permeate Opening 32, or Endcap 34 with Hub 36 through which Permeate Tube 18 extends, See Figure 1, and See paragraph [0036] & [0073]).
Claim 8: The filter element of claim 1, wherein; the shell of wound composite material has opposed first and second end portions, each end portion defines an opening, (Inner Opening 25 at either end of Pressure Vessel 24, See Figure 1, See paragraphs [0033] & [0040]); the first end cap assembly includes a first portion, (End Cap 34 on right side of Separation Element 12, See Figure 1, and See paragraph [0042]), and a second portion, (Endplate 26 on right side of Separation Element 12, See Figure 1, and See paragraph [0040]), the first portion having a smaller outer diameter than an outer diameter of the second portion, (End Cap 34 has smaller diameter than Endplate 26 as shown in Figure 1), the first portion extending through the opening of the first end portion of the shell of wound composite material, (End Cap 34 extends within Inner Opening 25 of Pressure Vessel 24, See Figure 1, and See paragraph [0040]), the opening of the first end portion of the shell of wound composite material having an inner diameter that is smaller than the outer diameter of the second portion of the first end cap assembly, (Inner diameter of Pressure Vessel 24 (diameter of Inner Opening 25) is smaller than outer diameter of Endplate 26 as shown in Figure 1); the second end cap assembly includes a first portion, (End Cap 34 on  left side of all Separation Elements 12, See Figure 1, and See paragraphs [0033] & [0042]), and a second portion, (Endplate 26 on left side of all Separation Elements 12, See Figure 1, and See paragraphs [0033] & [0040]), the first portion having a smaller outer diameter than an outer diameter of the second portion, (End Cap 34 has smaller diameter than Endplate 26 as shown in Figure 1), the first portion extending through the opening of the second end portion of the shell of wound composite material, (End Cap 34 extends within Inner Opening 25 of Pressure Vessel 24, See Figure 1, and See paragraphs [0033] & [0040]), the opening of the second end portion of the shell of wound composite material having an inner diameter that is smaller than the outer diameter of the second portion of the second end cap assembly, (Inner diameter of Pressure Vessel 24 (diameter of Inner Opening 25) is smaller than outer diameter of Endplate 26 as shown in Figure 1).
Claim 9: The filter element of claim 8, wherein the first and second end portions of the shell axially retain the first and second end cap assemblies relative to and into axial engagement with the body of media material, (O-rings 82 between ends of Vessel 24 and End Caps 34, See Figure 1, and See paragraphs [0033], [0045] & [0054]).
Claim 10: The filter element of claim 8, wherein the first port of each of the first and second end cap assemblies includes a first opening that is external of the shell, the first opening being a radially directed opening extending through a cylindrical portion, (Feed/Retentate Tube 30 which extends outside of Shell 24 is connected to Feed/Retentate Opening 28, See Figure 1, and See paragraphs [0033] & [0040]; tube is radially shaped (circular) extending through a cylindrically shaped shell 24).
Claim 11:  The filter element of claim 10, wherein the first port of each of the first and second end cap assemblies includes a second opening that is within the shell and in fluid communication with an exterior of the body of media material, (Inner edge/opening of Feed/Retentate Opening 28, See Figure 1, and See paragraphs [0033] & [0040]), the first port extending between the first and second openings through the opening of the corresponding end portion of the shell of wound material, (Openings/Tubes 28/30 extend through Inner Openings 25 of Pressure Vessel 24, See Figure 1, and See paragraph [0033] & [0040]).
Claim 14: The filter element of claim 10, further comprising: a first fitting mounted to the first end cap assembly in surrounding relation of the first opening and providing a connector for fluidly connecting the first opening of the first end cap assembly to a first fluid conduit, (Permeate Outlet 32 connected to Pipe 116 on first Endplate 26, See Figure 1, See paragraphs [0040], [0041] & [0077]), the first fitting includes a collar portion that receives the cylindrical portion of the first end cap assembly, the collar portion including an annular groove formed on a radially inner surface of the collar portion, the annular groove aligns with the radially directed opening in the cylindrical portion of the first end cap assembly, (Permeate Connector 102 which holds threaded opening 114 also holds permeate interface tube 98 of end cap 34 (cylindrical portion) as in a collar and O-ring 106 define annular groove between Connector 102 and Tube 98, See Figure 1, See paragraph [0073]); a second fitting mounted to the second end cap assembly in surrounding relation of the first opening and providing a connector for fluidly connecting the first opening of the second end cap assembly to a second fluid conduit, (Permeate Outlet 32 connected to Pipe 116 on other Endplate 26 at other side of Pressure Vessel 24, See Figure 1, See paragraphs [0033], [0040], [0041], [0073] & [0077]), the second fitting includes a collar portion that receives the cylindrical portion of the second end cap assembly, the collar portion including an annular groove formed on a radially inner surface of the collar portion, the annular groove aligns with the radially directed opening in the cylindrical portion of the second end cap assembly, (Permeate Connector 102 at other side of Vessel 24 which holds threaded opening 114 also holds permeate interface tube 98 of end cap 34 (cylindrical portion) at other side of Vessel 24 as in a collar and O-ring 106 define annular groove between Connector 102 and Tube 98, See Figure 1, See paragraph [0073]; and See paragraphs [0033], [0040], [0041] & [0077]).
Claim 15: The filter element of claim 14, wherein at least one of the first and second fittings is rotatably mounted to allow for adjustment in the relative positioning of the connectors of the first and second fittings, (Threaded Opening 114 and Permeate Connector 32 of Permeate Outlet 32, See Figure 1, and See paragraphs [0073], [0074] & [0077]; ), wherein rotating the at least one of the first and second fittings does not adjust an axial position of the at least one of the first and second fittings, (Threaded Opening 114 and Permeate Connector 32 of Permeate Outlet 32, See Figure 1, and See paragraphs [0073], [0074] & [0077]; the axial position does not change for permeate connector 32 since it is centrally axially located along the pressure vessel 24).
Claim 16: The filter element of claim 7, wherein each of the first and second end cap assemblies has an abutment that abuts with a corresponding one of the first and second axial ends of the permeate tube to axially locate the first and second end cap assemblies relative to the body of media material, (Inner Hub 36 on Each Endcap 34 abuts/surrounds Permeate Tube 18, See Figure 1, and See paragraph [0063]).
Claims 18-20 are directed to a method of assembling a filter element, a method type invention group.
Regarding Claims 18-20, Hallan discloses a method of assembling a filter element, (See Abstract), comprising: positioning first and second end cap assemblies adjacent to corresponding axial first and second ends of a body of media material, (End Cap 34 and End Plate 26 on one end of Separation Element 12 and End Cap 34 and End Plate 26 on another end of Separation Element 12 at other end of Separation Module 10, See Figure 1, and See paragraph [0033]); and winding a composite material around the first and second end cap assemblies and body of media material to form a shell of wound composite material that encapsulates and retains the body of media material and first and second end cap assemblies together to define an integrated pressure vessel, (Wrapped Cover over Separation Elements 12 within Pressure Vessel 24, See Figure 1, and See paragraph [0037]).
Additional Disclosures Included: 
Claim 19: The method of claim 18, comprising: providing a permeate tube that extends axially between first and second ends within the body of media material, (Permeate Tube 18, See Figure 1, and See paragraph [0036]); and wherein positioning first and second end cap assemblies adjacent to corresponding axial first and second ends of the body of media material includes axially abutting the first end of the permeate tube against the first end cap assembly and abutting the second end of the permeate tube against the second end cap assembly, (Inner Hub 36 on Each Endcap 34 abuts/surrounds Permeate Tube 18, See Figure 1, and See paragraph [0063]).
Claim 20: The method of claim 18, wherein: the shell of wound composite material has opposed first and second end portions, each end portion defines an opening, (Inner Opening 25 at either end of Pressure Vessel 24, See Figure 1, See paragraphs [0033] & [0040]); the first end cap assembly includes a first portion, (End Cap 34 on right side of Separation Element 12, See Figure 1, and See paragraph [0042]), and a second portion, (Endplate 26 on right side of Separation Element 12, See Figure 1, and See paragraph [0040]), the first portion having a smaller outer diameter than an outer diameter of the second portion, (End Cap 34 has smaller diameter than Endplate 26 as shown in Figure 1), the first portion extending through the opening of the first end portion of the shell of wound composite material, (End Cap 34 extends within Inner Opening 25 of Pressure Vessel 24, See Figure 1, and See paragraph [0040]), the opening of the first end portion of the shell of wound composite material having an inner diameter that is smaller than the outer diameter of the second portion of the first end cap assembly, (Inner diameter of Pressure Vessel 24 (diameter of Inner Opening 25) is smaller than outer diameter of Endplate 26 as shown in Figure 1); the second end cap assembly includes a first portion, (End Cap 34 on  left side of all Separation Elements 12, See Figure 1, and See paragraphs [0033] & [0042]), and a second portion, (Endplate 26 on left side of all Separation Elements 12, See Figure 1, and See paragraphs [0033] & [0040]), the first portion having a smaller outer diameter than an outer diameter of the second portion, (End Cap 34 has smaller diameter than Endplate 26 as shown in Figure 1), the first portion extending through the opening of the second end portion of the shell of wound composite material, (End Cap 34 extends within Inner Opening 25 of Pressure Vessel 24, See Figure 1, and See paragraphs [0033] & [0040]), the opening of the second end portion of the shell of wound composite material having an inner diameter that is smaller than the diameter of the second portion of the second end cap assembly, (Inner diameter of Pressure Vessel 24 (diameter of Inner Opening 25) is smaller than outer diameter of Endplate 26 as shown in Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallan et al., (“Hallan”, US 2003/0024868), in view of Prouty et al., (“Prouty”, US 2011/0233126).
Claim 2 is directed to a filter element, an apparatus type invention group.
Regarding Claim 2, Hallan discloses the filter element of claim 1, but does not explicitly disclose wherein the shell comprises a carbon fiber material.
Prouty discloses a filter element, (See Abstract, Prouty), wherein the shell comprises a carbon fiber material, (See paragraph [0035], Prouty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Hallan by incorporating wherein the shell comprises a carbon fiber material as in Prouty in order to “produce a hard shell pressure vessel” in which it provides “greater strength and thus [allows] a correspondingly thinner wall for a pressure vessel resulting in a lighter, thinner-walled vessel as compared to conventional material” and it is also “particularly beneficial in use with large scale reverse osmosis filtering systems which employ high pressures and occupy a large area”, (See paragraph [0035], Prouty).
Claim 17 is directed to a filter element, an apparatus type invention group.
Regarding Claim 17, Hallan discloses a filter element comprising: i) a body of media material having opposed ends, (Plurality of Separation Elements 12 which together inherently have an axial first and second end, See Figure 1, and See paragraph [0033] and paragraph [0035]); ii) an end cap assembly at each end of the media material, (End Caps 34 and End Plates 26 on each end of Separation Elements 12 as a whole within Pressure Vessel 24, See Figure 1, and See paragraph [0033]), each end cap assembly including a port for directing fluid into or out of the media material, (Feed/Retentate Opening 28 in End Plates 26, See Figure 1, and See paragraph [0040]); and iii) a shell closely encapsulating and retaining the body and end cap assemblies together, and defining an integrated pressure vessel, (Wrapped Cover over Separation Elements 12 within Pressure Vessel 24, See Figure 1, and See paragraph [0037]).
Hallan does not disclose that the shell is a carbon fiber shell.
Prouty discloses a filter element, (See Abstract, Prouty), wherein the shell comprises a carbon fiber material, (See paragraph [0035], Prouty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Hallan by incorporating wherein the shell comprises a carbon fiber material as in Prouty in order to “produce a hard shell pressure vessel” in which it provides “greater strength and thus [allows] a correspondingly thinner wall for a pressure vessel resulting in a lighter, thinner-walled vessel as compared to conventional material” and it is also “particularly beneficial in use with large scale reverse osmosis filtering systems which employ high pressures and occupy a large area”, (See paragraph [0035], Prouty).
Claims 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallan et al., (“Hallan”, US 2003/0024868), in view of Eisberg et al., (“Eisberg”, US 6,558,544).
Claims 12 & 13 are directed to a filter element, an apparatus type invention group.
Regarding Claim 12, Hallan discloses the filter element of claim 8, but does not disclose wherein each of the first and second end cap assemblies includes an outer transition surface that transitions from the first portion to the second portion, the outer transition surfaces of the first and second end cap assemblies face axially away from one another, the transition surfaces cooperate with the first and second end portions of the shell to axially retain the first and second end cap assemblies relative to the body of media material.
Eisberg discloses a filter element, (See Abstract, Eisberg), wherein each of the first and second end cap assemblies includes an outer transition surface that transitions from the first portion to the second portion, (Seal/Bearing Plate 53/55 with Connector Assembly 85 that transitions to Anti-Telescoping Plate 29, See Figure 1-5, and See column 6, lines 63-67, column 7, lines 1-15, Eisberg; Examiner interprets the modification to apply to both end cap assemblies, See column 3, lines 45-50, Eisberg), the outer transition surfaces of the first and second end cap assemblies face axially away from one another, (Connector Assembly 85 on both sides of Shell 11, See Figure 1-5, See column 6, lines 63-67, column 7, lines 1-15), the transition surfaces cooperate with the first and second end portions of the shell to axially retain the first and second end cap assemblies relative to the body of media material, (Connector Assembly 85 connected to Plates 53/55 and Anti-Telescoping Plate 29, See Figure 1-5, and See column 6, lines 63-67, column 7, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Hallan by incorporating wherein each of the first and second end cap assemblies includes an outer transition surface that transitions from the first portion to the second portion, the outer transition surfaces of the first and second end cap assemblies face axially away from one another, the transition surfaces cooperate with the first and second end portions of the shell to axially retain the first and second end cap assemblies relative to the body of media material as in Eisberg so that “the biasing arrangement effectively compensates for assembly clearance, i.e., for tolerances in the axial length of spiral-wound cartridges…and for longitudinal growth of a…pressure vessel as a result of initial pressurization…as well as thereafter during extended operation under such pressure so as to maintain a stationary column” and “it is also able to absorb shocks that can be promulgated at the downstream end should be there occur a sudden failure…that would cause immediate loss of liquid pressure”, (See column 2, lines 25-37, Eisberg).
Regarding Claim 13, Hallan discloses the filter element of claim 8, but does not disclose wherein: each of the first and second end portions of the shell of wound composite material includes an enlarged region that surrounds, at least in part, the second portion of the corresponding one of the first and second end caps, the enlarged portion has an inner diameter; the shell of wound composite material includes a central region extending axially between the enlarged regions of the first and second end portions, the central region having an inner diameter that is smaller than the inner diameter of the enlarged regions but that is larger than a diameter of the opening of the first end portion of the shell of wound composite material and that is larger than a diameter of the opening of the second end portion of the shell of wound composite material.
Eisberg discloses a filter element, (See Abstract, Eisberg), wherein: each of the first and second end portions of the shell of wound composite material includes an enlarged region that surrounds, at least in part, the second portion of the corresponding one of the first and second end caps, the enlarged portion has an inner diameter, (Slightly Enlarged Regions 15a within Vessel 11 through which portions of Bearing Plates 55 at either side of Vessel 11 are inserted and surrounded, See Figure 1-5, See column 3, lines 45-50, See column 6, lines 63-67, column 7, lines 1-15); the shell of wound composite material includes a central region extending axially between the enlarged regions of the first and second end portions, the central region having an inner diameter that is smaller than the inner diameter of the enlarged regions but that is larger than a diameter of the opening of the first end portion of the shell of wound composite material and that is larger than a diameter of the opening of the second end portion of the shell of wound composite material., (Inner diameter of Vessel 11 at Filter Elements 25 is smaller than Enlarged Regions 15a but larger than the diameter of Opening defined by Ports 19a/b, See Figure 1-5, and See column 3, lines 45-65, column 6, lines 63-67, column 7, lines 1-15, Eisberg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Hallan by incorporating wherein each of the first and second end portions of the shell of wound composite material includes an enlarged region that surrounds, at least in part, the second portion of the corresponding one of the first and second end caps, the enlarged portion has an inner diameter; the shell of wound composite material includes a central region extending axially between the enlarged regions of the first and second end portions, the central region having an inner diameter that is smaller than the inner diameter of the enlarged regions but that is larger than the diameter of the openings of the first and second end portions of the shell of wound composite material as in Eisberg so that it “effectively compensates for assembly clearance, i.e., for tolerances in the axial length of spiral-wound cartridges…and for longitudinal growth of a…pressure vessel as a result of initial pressurization…as well as thereafter during extended operation under such pressure so as to maintain a stationary column” and “it is also able to absorb shocks that can be promulgated at the downstream end should be there occur a sudden failure…that would cause immediate loss of liquid pressure”, (See column 2, lines 25-37, Eisberg).
Claim(s) 1, 18, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaeger, (US 2013/0240434), in view of Beppu et al., (“Beppu”, US 2012/0037562).
Claims 1 & 21 are directed to a filter element, an apparatus or device type invention group.
Regarding Claims 1 & 21, Yaeger discloses a filter element, (See Abstract), comprising: i) a body of media material having opposed first and second ends, (Leaves 7 and Feed Spacers 8 make up Filter Element 5, See Figure 1, and See paragraph [0034]); ii) first and second end cap assemblies, the first end cap assembly at the first end of the media material, the second end cap assembly at the second end of the media material, (End Caps 2 on both ends of Filter Element 5, See Figure 1, and See paragraph [0035]), each of the first and second end cap assemblies including a first port for directing fluid into or out of the media material, (Inner Portion 20 and/or Open Portions 21 on each End Cap 2, See Figure 1, 7 & 8, and See paragraph [0043] & [0044]); and iii) a shell of wound composite material closely encapsulating the body of media material and retaining the body of media material, (Outer Cylindrical Shell 3 around Filter Element 5, See Figure 1 & 8, and See paragraph [0034] & [0046]), and first and second end cap assemblies together, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046]), and defining an integrated pressure vessel, (Spiral Filter 1 as a whole operating under pressure, See Figure 1, and See paragraph [0047]).
Yaeger does not explicitly disclose that the shell closely encapsulates the first and second end cap assemblies as well.
Beppu discloses a filter element where the shell closely encapsulates the first and second end cap assemblies as well, (Extension 132 of each Endplate (Anti-Telescoping Member 13) is covered by Shell (Exterior Finishing Material 15), See Figure 3, and See paragraph [0071] & [0072], Beppu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Yaeger by incorporating that the shell closely encapsulates the first and second end cap assemblies as well as in Beppu “so as to cover the whole of the outer circumference of the membrane roll body”, (See paragraph [0072], Beppu), such that “the adhesion strength between the edge member for membrane elements and the exterior finishing material [shell] can be effectively improved”, (See paragraph [0013], Beppu).
Additional Disclosures Included:
Claim 21: The filter element of claim 1, wherein the shell of wound composite material permanently encapsulates and retains the body of media material and first and second end cap assemblies together such that the end cap assemblies are not removable from the shell, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046], Yeager; Examiner interprets bonding of the end caps 2 to shell 3 using ultrasonic, thermal, or IR bonding to be permanent such that the caps are not readily removable).
Claims 18 & 23 are directed to a method of assembling a filter element, a method type invention group.
Regarding Claims 18 & 23, Yaeger discloses a method of assembling a filter element, (See Abstract), comprising: positioning first and second end cap assemblies adjacent to corresponding axial first and second ends of a body of media material, (End Caps 2 on both ends of Filter Element 5, See Figure 1, and See paragraph [0035]); and winding a composite material around the body of media material, (Outer Cylindrical Shell 3 wrapped around Filter Element 5, See Figure 1 & 8, and See paragraph [0034] & [0046]), to form a shell of wound composite material that encapsulates the body of media material and retains the body of media material and first and second end cap assemblies together, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046]), to define an integrated pressure vessel, (Spiral Filter 1 as a whole operating under pressure, See Figure 1, and See paragraph [0047]).
Yaeger does not disclose winding the composite material around the first and second end cap assemblies or also encapsulating the first and second end cap assemblies.
Beppu discloses a method of assembling a filter element for winding the composite material around the first and second end cap assemblies and where the shell closely encapsulates the first and second end cap assemblies as well, (Extension 132 of each Endplate (Anti-Telescoping Member 13) is covered by Shell (Exterior Finishing Material 15), See Figure 3, and See paragraph [0071] & [0072], Beppu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Yaeger by incorporating winding the composite material around the first and second end cap assemblies and also encapsulating the first and second end cap assemblies as in Beppu “so as to cover the whole of the outer circumference of the membrane roll body”, (See paragraph [0072], Beppu), such that “the adhesion strength between the edge member for membrane elements and the exterior finishing material [shell] can be effectively improved”, (See paragraph [0013], Beppu).
Additional Disclosures Included:
Claim 23: The method of claim 18, wherein winding the composite material around the first and second end cap assemblies and body of media material to form a shell of wound composite material that encapsulates and retains the body of media material, (Outer Cylindrical Shell 3 around Filter Element 5, See Figure 1 & 8, and See paragraph [0034] & [0046]), and first and second end cap assemblies together, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046]), to define an integrated pressure vessel, (Spiral Filter 1 as a whole operating under pressure, See Figure 1, and See paragraph [0047]), such that the end cap assemblies are not removable from the shell, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046], Yeager; Examiner interprets bonding of the end caps 2 to shell 3 using ultrasonic, thermal, or IR bonding to be permanent such that the caps are not readily removable).
Claim(s) 17 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaeger, (US 2013/0240434), in view of Beppu et al., (“Beppu”, US 2012/0037562), in further view of Prouty et al., (“Prouty”, US 2011/0233126)
Claims 17 & 22 are directed to a filter element, an apparatus or device type invention group.
Regarding Claims 17 & 22, Yaeger discloses a filter element comprising: i) a body of media material having opposed ends, (Leaves 7 and Feed Spacers 8 make up Filter Element 5, See Figure 1, and See paragraph [0034]); ii) an end cap assembly at each end of the media material, (End Caps 2 on both ends of Filter Element 5, See Figure 1, and See paragraph [0035]), each end cap assembly including a port for directing fluid into or out of the media material, (Inner Portion 20 and/or Open Portions 21 on each End Cap 2, See Figure 1, 7 & 8, and See paragraph [0043] & [0044]); and iii) a shell closely encapsulating the body and retaining the body, (Outer Cylindrical Shell 3 around Filter Element 5, See Figure 1 & 8, and See paragraph [0034] & [0046]), and end cap assemblies together, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046]), and defining an integrated pressure vessel, (Spiral Filter 1 as a whole operating under pressure, See Figure 1, and See paragraph [0047]).
Yeager does not explicitly disclose the shell being a carbon fiber shell, or that the shell closely encapsulates the first and second end cap assemblies as well..
Beppu discloses a filter element where the shell closely encapsulates the first and second end cap assemblies as well, (Extension 132 of each Endplate (Anti-Telescoping Member 13) is covered by Shell (Exterior Finishing Material 15), See Figure 3, and See paragraph [0071] & [0072], Beppu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of Yaeger by incorporating that the shell closely encapsulates the first and second end cap assemblies as well as in Beppu “so as to cover the whole of the outer circumference of the membrane roll body”, (See paragraph [0072], Beppu), such that “the adhesion strength between the edge member for membrane elements and the exterior finishing material [shell] can be effectively improved”, (See paragraph [0013], Beppu).
Modified Yaeger does not explicitly disclose the shell being a carbon fiber shell.
Prouty discloses a filter element, (See Abstract, Prouty), wherein the shell comprises a carbon fiber shell, (See paragraph [0035], Prouty).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter element of modified Yaeger by incorporating wherein the shell is a carbon fiber shell as in Prouty in order to “produce a hard shell pressure vessel” in which it provides “greater strength and thus [allows] a correspondingly thinner wall for a pressure vessel resulting in a lighter, thinner-walled vessel as compared to conventional material” and it is also “particularly beneficial in use with large scale reverse osmosis filtering systems which employ high pressures and occupy a large area”, (See paragraph [0035], Prouty).
Additional Disclosures Included:
Claim 22: The filter element of claim 17, wherein the carbon fiber shell permanently encapsulates and retains the body of media material and first and second end cap assemblies together such that the end caps are not removable from the carbon fiber shell, (Shell 3 wrapped over Filter Element 3 and sealed/bonded to End Caps 2, See Figure 1 & 8, See paragraph [0046], Yeager; Examiner interprets bonding of the end caps 2 to shell 3 using ultrasonic, thermal, or IR bonding to be permanent such that the caps are not readily removable).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779